Citation Nr: 1750549	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1964 to March 1968, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus and granted service connection for bilateral hearing loss and assigned an initial rating of zero percent effective August 9, 2013, and from a February 2014 rating decision which denied service connection for migraine headaches.  

The RO adjudicated the claim of service connection for headaches as a new claim; however, the record indicates that this claim was denied in a December 2012 Board decision.  Therefore, the Board has recharacterized this claim as a request to reopen based on new and material evidence.  While the RO did not adjudicate a petition to reopen, since the Board is reopening the claim, the Veteran is not prejudiced by the Board's recharacterization of this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for migraine headaches, to include as secondary to service-connected PTSD (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  A December 2012 Board decision denied service connection for a chronic headache condition based on a finding that such disability was not shown to be related to a disease or injury in service, or to a service-connected disability.  

2.  Evidence received since the December 2012 Board decision includes two medical statements that relate the Veteran's headaches to his service-connected PTSD; relate to an unestablished fact necessary to substantiate the claim of service connection for headaches; and raise a reasonable possibility of substantiating such claim.

3.  Throughout, the Veteran's right ear hearing loss has not been worse than a Level I impairment; his left ear hearing loss also has not been worse than a Level I impairment.  

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for headaches may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  A rating in excess of zero percent is not warranted for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86(a), Diagnostic Code (Code) 6100 (2017).

3.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Although VCAA notice was apparently not provided to the Veteran prior to the initial adjudication in these matters, VA's duty to notify was satisfied by correspondence in June 2014, and the claims were readjudicated after all essential notice was given, including by a May 2015 Statement of the Case (SOC).  He had ample opportunity to respond and supplement the record, and is not prejudiced by any technical notice defect that may have occurred earlier, nor has he alleged otherwise.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence Claim

A December 2012 Board decision denied the Veteran's appeal seeking service connection for a chronic headache disability on the basis that the Veteran's statements regarding onset and continuity were not credible and that the competent medical evidence of record did not show a nexus to service.  The Board found that the Veteran did not allege, nor did the evidence show, that his headaches were caused or aggravated by his service-connected disabilities.     

When there is a prior final Board decision on a claim, such claim may not be considered and allowed based on the same factual basis.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence of record at the time of the December 2012 Board decision included service treatment records (STRs), VA and private postservice treatment records, a November 2004 VA examination report (which did not include an opinion as to the etiology of the Veteran's headaches), and a March 2011 VA examination report in which the examiner opined it "less likely than not that the [Veteran's] headaches are service connected or exacerbated by a service connected condition."  Accordingly, for evidence to be new and material, it must tend to relate to this unestablished fact (i.e., it must tend to show a nexus between the current disability and his service or a service-connected disability).

Evidence received since the December 2012 Board decision includes two separate private medical statements received in August 2013 (both dated January 2013).  The first, from a social worker, states, "In addition [the Veteran] complains about headaches which seem related to his PTSD."  The second, from a physician, states, "[The Veteran] suffers from headaches likely due to posttraumatic stress."  This evidence is new, as it was not part of the record in December 2012, and is material, as it is competent (medical) evidence that pertains to the unestablished fact necessary to substantiate the claim.  Consequently, in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is both new and material, and that the claim of service connection for headaches may be reopened.  De novo consideration of the claim is discussed in the remand below.

Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where, as here, the appeal is from the initial rating assigned with an award of service connection, the severity of the disability during the entire period from the award of service connection to the present, and the possibility of "staged" ratings for distinct periods of time when varying degrees of disability were shown, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  
Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

The Veteran is service connected for bilateral hearing loss evaluated as noncompensable (0 percent) effective August 9, 2013.

A December 2013 VA audiometric examination report is of record.  The report revealed that pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
40
LEFT
20
15
15
20
50

On the basis of the numbers above, the Veteran's pure tone threshold average for the right ear was 21; his pure tone threshold average for the left ear was 25.  The Veteran's speech discrimination ability was 94 percent in the right ear and 98 percent in the left ear.  Applying 38 C.F.R. § 4.85(c), Table VI, the Veteran's right ear hearing loss rated as a Level I impairment.  The Veteran's left ear hearing loss also rated as a Level I impairment.  A noncompensable disability evaluation was derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  The Board notes that application of 38 C.F.R. § 4.86(a), for an exceptional pattern of hearing loss, does not result in a compensable disability evaluation here, based on the pure tone averages above.
The Board acknowledges the Veteran's lay statements regarding difficulty clearly understanding speech and asking others to repeat what they are saying.  The Board finds that in determining the actual degree of disability, the objective examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).  

As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Neither the Veteran nor his representative has raised any other issues, including the question of whether a total disability rating based upon individual unemployability is warranted on the basis of the bilateral hearing loss disability, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
  
Service Connection for Tinnitus

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Certain chronic disabilities, including tinnitus (as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for tinnitus).  38 C.F.R. §  3.309(a); see Fountain v. McDonald, 27 Vet. App. 258 (2015) (where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Service connection may also be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints, treatment, or diagnosis of tinnitus during active duty service; on March 1968 separation examination, his ears were normal and he denied any ear trouble and hearing loss.  Review of periodic/annual Reserve medical examination reports show that the Veteran denied ear trouble and hearing loss over the next 24 years.  See Reports of Medical History dated March 1972, March 1975, February 1976, July 1978, November 1979, October 1980, October 1981, February 1982, September 1982, February 1984, March 1985, September 1985, October 1986, September 1987, September 1988, September 1990, November 1991, and September 1992.  Likewise, each corresponding Report of Medical Examination during this period showed normal ears.  

Postservice medical records (VA and private) are silent for complaints of tinnitus.  

In August 2013, the Veteran filed a claim seeking service connection for tinnitus.  

Upon December 2013 VA audio examination, the Veteran denied tinnitus; a nexus opinion was not provided as the Veteran denied such a disability.  

In a June 2014 Notice of Disagreement, the Veteran's representative asserted that a 10 percent rating is warranted for tinnitus "because of exposure to loud noises in Vietnam."  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

As tinnitus was not manifested in service or in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.

The Board has also considered whether service connection for tinnitus is warranted based on continuity of symptomatology, but such is not shown.  As discussed further below, the Veteran's reports of tinnitus have been inconsistent; however, the Veteran does not allege, nor does the evidence show, that he has had tinnitus since service.  Notably, the postservice record (including Reserve physical examination reports spanning more than two decades) is silent for complaints of tinnitus.  Accordingly, service connection for tinnitus based on continuity of symptomatology is not warranted.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability); See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

What remains for consideration is whether the Veteran has tinnitus that is otherwise shown to be etiologically related to his service.  The Board finds the Veteran's reports of tinnitus less than credible due to inconsistencies in the record.  Specifically, the Board points out that postservice clinical records are silent as to complaints of tinnitus.  In August 2013, he filed a claim seeking service connection for tinnitus (suggesting the existence of tinnitus).  On December 2013 VA examination, he explicitly denied tinnitus.  And in June 2014, he related his claimed tinnitus to loud noise in service (again, suggesting the existence of tinnitus).     

In conducting its review, the Board has considered the Veteran's assertion that he has tinnitus as a result of loud noise in service.  Inconsistent reports aside, the Veteran is competent to report symptoms of tinnitus, but he has not been shown to have the experience, training, or education to render a competent medical opinion regarding the etiology of his tinnitus as it relates to acoustic trauma.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (indicating the determination of whether lay versus medical evidence is needed to substantiate a claim is dependent on the condition being claimed and made on an individual, case-by-case, basis).  Accordingly, the claims file does not contain any competent and credible evidence that the Veteran has tinnitus which is related to or the result of noise exposure in service.  

In this present case, the competent evidence is silent regarding complaints, or diagnosis, of tinnitus during active duty service, during approximately 24 years of Reserve service, and during more than two decades following Reserve service.  The file contains inconsistent reports of tinnitus from the Veteran; notably, he specifically denied tinnitus on December 2013 VA audio examination.  In the absence of demonstrably credible evidence of tinnitus within one year after separation, credible continuity of symptomatology, clinical evidence of tinnitus (again noting the Veteran's denial of tinnitus on December 2013 VA examination), or competent opinion evidence relating the claimed tinnitus to service, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.
   

ORDER

The appeal to reopen the claim of service connection for migraine headaches, to include as secondary to PTSD, is granted to that extent only.

A rating in excess of 0 percent for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of evidence pertinent to his now reopened claim.

In a December 2012 decision, the Board denied service connection for a chronic headache condition on the basis that the Veteran's statements regarding onset and continuity were not credible and that the competent medical evidence of record did not show a nexus to service.  The Veteran has proffered an alternative theory of entitlement to service connection, namely as secondary to his service-connected PTSD.  In August 2013, VA received two new private medical statements that tend to support such theory.  The first, from social worker P.F. (at the Boston Vet Center), states, "In addition [the Veteran] complains about headaches which seem related to his PTSD."  The second, from Dr. L.C., states, "[The Veteran] suffers from headaches likely due to posttraumatic stress."  

The Board notes that a February 2014 VA etiological opinion is of record (as the RO processed the claim as a new appeal, rather than a claim to reopen).  The examiner opined it less likely than not that the Veteran's headaches "are related" to his PTSD as the date of onset is inconsistent with the time of PTSD onset.  The examiner did not address whether the Veteran's headaches are caused or aggravated by his service-connected PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation).  An examination to secure an adequate medical opinion in the matter is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated records of all VA evaluations or treatment the Veteran has received for his headaches since April 2016 (when the most recent VA treatment records associated with the record are dated).

The AOJ should also ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his headaches since the Board's December 2012 decision and to submit authorizations for VA to secure for the record complete clinical records of any private evaluations and treatment (specifically including records from social worker P.F. (at the Boston Vet Center) and Dr. L.C.).

The AOJ must secure for the record copies of the complete records from the all providers identified, in accordance with the procedural guidelines of 38 C.F.R. § 3.159(c)(1).

2.  Thereafter, the AOJ should arrange for a neurological examination of the Veteran to determine the nature and likely etiology of his claimed headache disability.  The Veteran's claims file (including this remand and the December 2012 Board decision that denied service connection for a chronic headache condition) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a chronic disability entity manifested by headaches?  If so, please identify it by diagnosis.  If not, please reconcile that finding with the reports/findings of headaches noted in the record.

(b) Please identify the likely etiology of the claimed headache disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that the disability was caused or aggravated by the Veteran's service-connected PTSD?  [The opinion must encompass aggravation.]

(c) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, a chronic headache disability, the examiner should specify, to the extent possible, the degree of headache disability (symptoms and impairment) that has resulted from such aggravation. 

(d) If the opinion is to the effect that a chronic headache disability was not caused or aggravated by a service-connected disability, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


